Exhibit 10.10

 

CHENIERE ENERGY, INC.

 

NON-QUALIFIED STOCK OPTION GRANT

 

Optionee:                                         

 

I. Grant of Stock Option. As of the Grant Date (identified below), Cheniere
Energy, Inc. (the “Company”) hereby grants a Non-qualified Stock Option (the
“Option”) to the undersigned optionee (the “Optionee”) to purchase the number of
shares of the Company’s common stock, $.003 par value per share, identified
below (the “Common Stock”), subject to the terms and conditions of this grant
(the “Grant”) and the Company’s 2003 Stock Incentive Plan, as amended (the
“Plan”), which is incorporated herein in its entirety by reference. The Common
Stock, when issued to Optionee upon the exercise of the Option, shall be fully
paid and nonassessable. The Option is not an “incentive stock option” as defined
in Section 422 of the Internal Revenue Code.

 

II. Definitions and Other Terms. All capitalized terms used herein shall have
the meanings set forth in the Plan unless otherwise provided herein. The
following capitalized terms shall have those meanings set forth opposite them:

 

A.

   Optionee:                                                      .

B.

   Grant Date:                                          , 20        .

C.

   Shares subject to Options:                          shares of the Company’s
Common Stock.

D.

   Option Price: $             per share.

E.

   Option Period:                         , 2005 through
                        , 2015 (until 12:00 p.m. central).

F.

   Exercise: The Options may be exercise for                          shares on
the first anniversary of the Grant Date, and for                          shares
on each subsequent anniversary of the Grant Date until fully exercisable as
follows:

 

    Date


--------------------------------------------------------------------------------

      

Options

Exercisable

--------------------------------------------------------------------------------

                                 , 2006                  
                        , 2007                                           , 2008
                                          , 2009                       
Total             

 

III. Option Period. The Option Period shall begin on the Grant Date and
terminate on the              day of                         , 20         (the
“Option Expiration Date”).



--------------------------------------------------------------------------------

IV. Forfeiture or Termination of Options Upon Termination of Service. Upon
termination, resignation or removal of the Optionee from service or employment
with the Company under any circumstances, any Options not then exercisable shall
not vest, shall be forfeited back to the Company and shall be available for
re-issuance under the Plan. Optionee shall have six (6) months after termination
from service or employment during which to exercise any Options which are
exercisable upon termination from service or employment. Any Options not
exercised within such six-month period shall terminate, shall be forfeited back
to the Company and shall be available for re-issuance under the Plan.

 

XII. Withholding of Taxes. Any issuance of Common Stock pursuant to the exercise
of an Option shall not be made until appropriate arrangements satisfactory to
the Company have been made for payment of any tax amounts (federal, state, local
or other) that may be required to be withheld or paid by the Company with
respect thereto.

 

IN WITNESS WHEREOF, this Non-Qualified Stock Option Grant is executed this
             day of             , 20        .

 

CHENIERE ENERGY, INC.

By:

   

Name:

   

Title:

   

717 Texas Avenue, Suite 3100

Houston, Texas 77002-4102

 

Accepted and agreed this              day of                         ,
20        .

 

“OPTIONEE”

By:

   

Name:

   

Title:

   

Address:

               

 

2